Exhibit 10.1
SETTLEMENT AGREEMENT AND MUTUAL RELEASE
This Settlement Agreement and Mutual Release (“Agreement”) is made by and
between Pinnacle Entertainment, Inc. (“Pinnacle”) on the one hand, and RSUI
Indemnity Company (“RSUI”) on the other hand. Pinnacle and RSUI shall be
referred to herein individually as a “Party” and collectively as the “Parties.”
The “Effective Date” of this Agreement is February 3, 2010.
RECITALS
WHEREAS, RSUI provided excess commercial property insurance to Pinnacle under
policy NHD411008 (effective April 1, 2005 to April 1, 2006) with a limit of
$50 million, part of $100 million excess of $150 million (the “Fourth Excess
Layer Participation”) and policy NHD 411018 (effective April 1, 2005 to April 1,
2006) with a limit of $150 million, excess of $250 million (the “Fifth Excess
Layer Participation”) (collectively, the “RSUI Policies”) that insured Pinnacle
against, inter alia, loss resulting from property damage and business
interruption to, among other locations, the Casino Magic hotel and casino and
certain other Pinnacle properties formerly located in Biloxi, Mississippi
(“Casino Magic”), and the Boomtown Casino in Harvey, Louisiana (“Boomtown”),
subject to such policies’ terms and conditions; and
WHEREAS, on or about August 29, 2005, Hurricane Katrina made landfall in an area
between eastern Louisiana and western Mississippi, causing catastrophic damage
to Casino Magic and Boomtown; and

 

-1-



--------------------------------------------------------------------------------



 



WHEREAS, Pinnacle sought coverage under the RSUI Policies and other policies in
its first-party property insurance program for the 2005-2006 policy period for
the losses it sustained that related to or arose out of damage to Casino Magic,
Boomtown, and other properties, caused by Hurricane Katrina, including for
property damage to Pinnacle’s covered property and resultant business
interruption loss (the “Insurance Claim”); and
WHEREAS, on or about August 1, 2006, Pinnacle filed a lawsuit in the United
States District Court for the District of Nevada (the “Court”), entitled
Pinnacle Entertainment, Inc. v. Allianz Global Risks US Insurance Company, et
al., Case No. 2:06-cv-00935-RCJ-LRL, alleging, inter alia, breach of contract,
bad faith, and breach of statutory duties in violation of Nevada Revised
Statutes Section 686A.310, and seeking declaratory relief against RSUI, Allianz
Global Risks US Insurance Company (“Allianz”) and Arch Specialty Insurance
Company (“Arch”) (the “Coverage Action”); and
WHEREAS, on or about April 30, 2008, RSUI paid to Pinnacle $2,017,908.32 which
RSUI contended represented payment of its undisputed portion of the Insurance
Claim (the “April 30, 2008 Payment”); and
WHEREAS, Pinnacle and RSUI desire to settle any disputes between them which they
now have or may later have regarding the Coverage Action and the Insurance
Claim, including any claim, demand, or cause of action related to the loss
caused by Hurricane Katrina that was made or could have been made in the
Coverage Action and/or the Insurance Claim;

 

-2-



--------------------------------------------------------------------------------



 



NOW, THEREFORE, in consideration of the mutual promises, covenants, obligations,
agreements, and other undertakings set forth herein, and for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Parties agree by and among themselves, each with the other, as follows:
AGREEMENT
1. PAYMENT.
1.1. Payment By RSUI. Within ten (10) calendar days of the Effective Date, RSUI
shall pay via wire transfer (at Pinnacle’s direction) the amount of Twenty-Three
Million Four Hundred Thousand Dollars ($23,400,000.00) to Pinnacle
Entertainment, Inc. The foregoing payment shall be referred to herein as the
“Settlement Payment.” None of the Settlement Payment is for bad faith damages
claimed by Pinnacle.

 

-3-



--------------------------------------------------------------------------------



 



2. RELEASES.
2.1. Release by Pinnacle. Upon Pinnacle’s successful receipt of the Settlement
Payment, but subject to the Court’s entry of the stipulated dismissal referenced
in Section 3.1, Pinnacle and each of its parents, subsidiaries, predecessors,
successors and assigns (the “Pinnacle Releasors”), do forever release RSUI, and
each of its past, present and future businesses, affiliates, parents,
subsidiaries, joint venturers, assigns, trustees, owners, principals, officers,
directors, shareholders, agents, employees, independent contractors, suppliers,
reinsurers (but only to the extent such reinsurer is a reinsurer of RSUI on the
RSUI Policies), attorneys, and representatives, and each of them (collectively,
the “RSUI Releasees”), of and from any and all liabilities, claims, defenses,
causes of action, appeals, obligations, duties, penalties, attorneys’ fees,
costs, damages, or injuries of any nature whatsoever, whether based on contract,
tort, statute or other legal or equitable theory of recovery, including any
claim for contribution, indemnity or subrogation, whether contingent or
liquidated, which the Pinnacle Releasors have relating to or arising out of:
(a) the Insurance Claim; (b) the Coverage Action, including, without limitation,
any claims for breach of the RSUI Policies, breach of any implied covenant of
good faith and fair dealing, bad faith, violations of Nevada Revised Statutes
Section 686A.310, and/or punitive, exemplary and/or extra-contractual damages or
penalties; (c) the April 30, 2008 Payment; and/or (d) the Settlement Payment.
Notwithstanding anything else in this Agreement, the Pinnacle Releasors are not
releasing the RSUI Releasees, or any of them, from any duties or obligations
under this Agreement.

 

-4-



--------------------------------------------------------------------------------



 



2.2. Release by RSUI. In exchange for the foregoing release and other valuable
consideration, RSUI, and each of its parents, subsidiaries, predecessors,
successors and assigns (the “RSUI Releasors”), upon Pinnacle’s successful
receipt of the Settlement Payment, but subject to the Court’s entry of the
stipulated dismissal referenced in Section 3.1, do forever release Pinnacle and
each of its past, present and future businesses, affiliates, parents,
subsidiaries, joint venturers, assigns, trustees, owners, principals, officers,
directors, shareholders, agents, employees, independent contractors, suppliers,
insurers (including, without limitation, Allianz and Arch) , reinsurers (but
only to the extent such reinsurer is not a reinsurer of RSUI on the RSUI
Policies), attorneys, and representatives, and each of them (collectively, the
“Pinnacle Releasees”), of and from any and all liabilities, claims, defenses,
causes of action, appeals, obligations, duties, penalties, attorneys’ fees,
costs, damages, or injuries of any nature whatsoever, whether based on contract,
tort, statute or other legal or equitable theory of recovery, including any
claim for contribution, indemnity or subrogation, whether contingent or
liquidated, which the RSUI Releasors have relating to or arising out of: (a) the
Insurance Claim; (b) the Coverage Action, including, without limitation, any
claims for breach of the RSUI Policies, breach of any implied covenant of good
faith and fair dealing, bad faith and/or any claims relating to the tender or
investigation of the Insurance Claim; (c) the April 30, 2008 Payment; and/or
(d) the Settlement Payment. Notwithstanding anything else in this Agreement, the
RSUI Releasors are not releasing the Pinnacle Releasees, or any of them, from
any duties or obligations under this Agreement.

 

-5-



--------------------------------------------------------------------------------



 



2.3. All Claims Included. With respect to the claims specifically released in
Sections 2.1 and 2.2 above, the Parties agree that this Agreement includes all
claims of every kind and nature relating to the Settlement Payment, the
April 30, 2008 Payment, the Insurance Claim, or the Coverage Action. As it
pertains to such released claims, the Parties hereby expressly waive any and all
rights and benefits conferred upon them by the provisions of Section 1542 of the
California Civil Code and all similar provisions of the laws of any other State,
Territory or other jurisdiction. Section 1542 reads in pertinent part:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.
The Parties each hereby acknowledge that the foregoing waiver of the provisions
of Section 1542 of the California Civil Code and all similar provisions of the
laws of any other State, Territory or other jurisdiction was separately
bargained for and that they would not enter into this Agreement unless it
included a broad release of all unknown claims relating to the Settlement
Payment, the April 30, 2008 Payment, the Insurance Claim and/or the Coverage
Action. This release does not include any claims of fraud and/or
misrepresentation in the inducement of this Agreement. The Parties each
expressly agree that all release provisions in this Agreement shall be given
full force and effect in accordance with each and all of their express terms and
provisions, including those terms and provisions relating to unknown,
unsuspected and/or future claims, demands and causes of action. The Parties each
assume for themselves the risk of the subsequent discovery or understanding of
any matter, fact or law, that if now known or understood, would in any respect
have affected his, her or its entering into this Agreement.

 

-6-



--------------------------------------------------------------------------------



 



3. COVENANTS.
3.1. Stipulated Dismissal With Prejudice And Withdrawal Of Motions. Pinnacle
covenants that within five (5) business days of its successful receipt of the
Settlement Payment, it will deliver to counsel for RSUI a stipulated dismissal
with prejudice of the Coverage Action, and without costs, sanctions, or
attorneys’ fees against any of the Parties, in substantially the same form as
Exhibit 1 hereto. RSUI covenants that it shall, in turn, execute and file such
stipulated dismissal in the United States District Court for the District of
Nevada. Each of the Parties further covenant that upon this Agreement being
fully executed, they shall both move the Court to withdraw all pending motions
filed against each other in the Coverage Action.

 

-7-



--------------------------------------------------------------------------------



 



4. REPRESENTATIONS AND WARRANTIES.
4.1. Prudence. The Parties, and each of them, represent and warrant that in
executing this Agreement they rely solely upon their own judgment, belief and
knowledge, and the advice and recommendations of their own independently
selected counsel, concerning the nature, extent and duration of their rights and
claims hereunder and regarding all matters which relate in any way to the
subject matter hereof, and that, except as provided herein, they have not been
influenced to any extent whatsoever in executing this Agreement by any
representations, statements or omissions pertaining to any of the foregoing
matters by any party or by any person representing any party to this Agreement.
The Parties, and each of them, further represent and warrant to each other that
he, she or it has made such investigation of the facts pertaining to the
settlement, this Agreement and all of the matters pertaining thereto, as he, she
or it deems necessary. Each Party assumes the risk of mistake as to facts or
law.
4.2. Authority to Extinguish Claims. The Parties hereby represent and warrant
that the person executing this Agreement on their behalf has taken all necessary
action to approve the making and performance of this Agreement, that he or she
is competent to execute this instrument and that he or she is duly authorized,
and has the full right and authority, to execute this Agreement on such Party’s
behalf.
4.3. No Assignment or Transfer of Claims. The Parties, and each of them, warrant
and represent to each other that they retain the sole right to and ownership of
all rights, title and interest in and to every claim they release herein and
that they have not assigned, committed, or permitted, or agreed to any sale,
encumbrance, hypothecation or transfer, whether by operation of law or
otherwise, or otherwise transferred any interest in any of the claims they
release herein to any other person or entity.

 

-8-



--------------------------------------------------------------------------------



 



5. MISCELLANEOUS.
5.1. Headings. Section headings are for convenience only and shall not be
construed to change or affect the text of this Agreement.
5.2. Integration. Except for the RSUI Policies, this Agreement and the
attachments incorporated herein contain the entire agreement between and among
the Parties relating to the Settlement Payment, the April 30, 2008 Payment, the
Insurance Claim and the Coverage Action, and all prior or contemporaneous
agreements, understandings, representations and statements, oral or written,
relating to those matters, including, without limitation, the February 3, 2010
Memorandum of Understanding, are merged into this Agreement.
5.3. Governing Law And Jurisdiction. This Agreement is governed by Nevada law,
without regard to Nevada’s conflict of law principles. The United States
District Court for the District of Nevada shall retain exclusive jurisdiction to
resolve any disputes that may arise as to the validity, enforceability,
performance, interpretation, administration or enforcement of this Agreement.

 

-9-



--------------------------------------------------------------------------------



 



5.4. Survival of Representations and Warranties. All representations and
warranties set forth in this Agreement shall be deemed continuing and shall
survive the Effective Date of this Agreement.
5.5. Further Assurances. The Parties agree to execute such other documents and
take such actions as may reasonably be necessary to further the purpose of this
Agreement.
5.6. No Benefit to Non-Settling Parties. Except as expressly provided herein,
this Agreement shall not confer any right or benefit upon, or release from
liability any person or entity who is not a Party to this Agreement.
5.7. Counterpart Originals. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original and all of which shall
constitute one agreement. Facsimile signatures shall be considered the same as
originals.
5.8. Binding Effect. This Agreement binds and inures to the benefit of the
Parties, their assigns, heirs, administrators, executors, representatives,
beneficiaries and successors, and each of them.
5.9. Modification. This Agreement cannot be modified or amended except by
written agreement signed on behalf of each of the Parties.
5.10. Waiver. No provision of this Agreement may be waived except by written
instrument signed by the Party waiving that provision. A waiver of one provision
is not a waiver of any other. Failure to enforce any provision of this Agreement
shall not waive that provision or any other.

 

-10-



--------------------------------------------------------------------------------



 



5.11. Construction. Any rule of construction to the effect that ambiguities in a
writing are to be construed against the drafting party does not apply in the
interpretation of this Agreement, or any portion hereof, which has actively been
negotiated and drafted by counsel for each of the Parties, and all of them.
5.12. No Admissions. None of the Parties have made, nor shall they be deemed to
have made, any admission of any kind by their negotiation of or entry into this
Agreement. Neither this Agreement nor any provision contained herein shall be
construed by any person as an admission by any of the Parties of any liability
for, related to or arising out of any of the claims released herein or any other
claims of any other nature. The Parties are entering into this Agreement for the
purpose of resolving disputed issues between them and to avoid the costs and
risks of litigation with respect to such resolved issues. This Agreement shall
have no precedential value in any future claims between Pinnacle and RSUI or any
other party.
5.13. Severability. Provided the remainder of this document does not frustrate
the purpose and intent of the law and the Parties in entering into this
Agreement, in the event that any portion of this Agreement shall be judicially
determined to be invalid or unenforceable to any extent, the same shall to that
extent be deemed severable from this Agreement and the invalidity or
unenforceability thereof shall not affect the validity and enforceability of the
remaining portion of this Agreement.

 

-11-



--------------------------------------------------------------------------------



 



6. DECLARATIONS.
BY SIGNING THIS AGREEMENT, EACH PARTY ACKNOWLEDGES AND DECLARES: (A) THAT THE
PARTY HAS FULLY AND CAREFULLY READ THE AGREEMENT; (B) THAT THE PARTY CLEARLY
UNDERSTANDS THAT THE AGREEMENT IS A COMPLETE AND FINAL SETTLEMENT; (C) THAT THE
PARTY CLEARLY UNDERSTANDS THE MEANING, PURPOSE, AND INTENT OF EACH PROVISION OF
THE AGREEMENT, AND THAT EACH PROVISION IS CLEAR AND DEFINITE; (D) THAT PINNACLE
ON THE ONE HAND, AND RSUI ON THE OTHER, HAVE NOT RELIED UPON ANY REPRESENTATION
OF THE OTHER IN AGREEING TO THE TERMS OF THIS AGREEMENT; AND (E) THAT THE PARTY
HAS BEEN REPRESENTED BY COMPETENT LEGAL COUNSEL WITH RESPECT TO NEGOTIATING,
EXPLAINING, AND ENTERING INTO THIS AGREEMENT.

 

-12-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties, and each of them, hereby execute this
Settlement Agreement and Mutual Release in consideration of the mutual promises
made herein, as of the dates indicated below.

            APPROVED AND AGREED TO:

PINNACLE ENTERTAINMENT, INC.
    Dated: February 4, 2010  By:   /s/ John A. Godfrey         John A. Godfrey 
      Its: Executive Vice President,
       General Counsel and Secretary        RSUI INDEMNITY COMPANY
    Dated: February 8, 2010  By:   /s/ Michael Koski         Its: VP, Claims   
         

 

-13-



--------------------------------------------------------------------------------



 



Exhibit 1
BROWNSTEIN HYATT FARBER SCHRECK LLP
James J. Pisanelli (NV SBN 4027)
300 South Fourth Street, Suite 1200
Las Vegas, Nevada 89101
Telephone: (702) 382-2101
IRELL & MANELLA LLP
Marc S. Maister (CA SBN 155980)
Harry J. Schulz, III (CA SBN 205625)
840 Newport Center Drive, Suite 400
Newport Beach, California 92660-6324
Telephone: (949) 760-0991
Attorneys for Plaintiff
Pinnacle Entertainment, Inc.
UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

             
PINNACLE ENTERTAINMENT,
    )     Case No. 2:06-cv-00935-RCJ-LRL
INC., a Delaware corporation,
    )      

    )     JOINT STIPULATION AND
Plaintiff,
    )     REQUEST FOR DISMISSAL

    )     PURSUANT TO FEDERAL RULE
vs.
    )     41(a); [PROPOSED] ORDER

    )     THEREON
ALLIANZ GLOBAL RISKS US
    )      
INSURANCE COMPANY, a California
    )      
corporation, ARCH SPECIALTY
    )      
INSURANCE COMPANY, a
    )      
  Wisconsin corporation, and RSUI
    )      
  INDEMNITY COMPANY, a New
    )      
  Hampshire corporation,
    )      
 
    )      
Defendants.
    )      
 
    )      
 
    )      

          STIPULATED REQUEST FOR DISMISSAL PURSUANT
TO FEDERAL RULE 41(a) AND ORDER THEREON

 

 



--------------------------------------------------------------------------------



 



IT IS HEREBY STIPULATED AND AGREED TO by Plaintiff Pinnacle Entertainment, Inc.
(“Pinnacle”) and Defendant RSUI Indemnity Company (“RSUI”), through their
designated counsel, that pursuant to FRCP 41(a)(2), the above-captioned matter
be, and hereby is, dismissed with prejudice. These two parties have entered into
a settlement agreement resolving all issues, claims and disputes with respect to
this matter. Each party is to bear its own attorneys’ fees, costs and expert
fees/costs. Since there are no more parties or claims in the case, this case
should be dismissed in its entirety.

          Dated: February __, 2010  CLAUSEN MILLER PC
      By:           Andrew Jacobson        Attorneys for Defendant RSUI
Indemnity Company      Dated: February __, 2010  IRELL & MANELLA LLP
      By:           Harry J. Schulz, III        Attorneys for Plaintiff
Pinnacle Entertainment, Inc.            IT IS SO ORDERED:
                    UNITED STATES DISTRICT JUDGE            DATED:   



        -1- STIPULATED REQUEST FOR DISMISSAL PURSUANT
TO FEDERAL RULE 41(a) AND ORDER THEREON

 

 